THE THIRTEENTH COURT OF APPEALS

                                     13-20-00149-CV


                       SUNDIAL OWNER'S ASSOCIATION, INC.
                                      v.
                       NUECES COUNTY APPRAISAL DISTRICT


                                    On Appeal from the
                      117th District Court of Nueces County, Texas
                        Trial Court Cause No. 2019DCV-3708-B


                                      JUDGMENT

       This Court’s judgment issued on July 22, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

September 9, 2021